              Case 5:21-cv-00344 Document 1 Filed 04/06/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

HADLEY W., by and through her next                   §
friend, JENNIE W.,                                   §
                                                     §
                       Plaintiff,                    §
                                                     §
vs.                                                  §   CIVIL ACTION NO. 5:21-cv-344
                                                     §
COMAL INDEPENDENT SCHOOL                             §
DISTRICT,                                            §
                                                     §
                       Defendant.                    §

                                    ORIGINAL COMPLAINT

                                     I.        INTRODUCTION

        1.     This is a civil action brought pursuant to 20 U.S.C. § 1415(i) to appeal and to

obtain a reversal of an erroneous decision (the “Decision,” attached as Exhibit A) by a hearing

officer in an administrative proceeding. This action also seeks attorneys’ fees for time spent in

representing Plaintiff in the proceeding below and in litigating the instant Complaint.

                                      II.          JURISDICTION

        2.     This Court has jurisdiction pursuant to 20 U.S.C. § 1415, 28 U.S.C. §§ 1331 and

1343.

        3.     Venue is appropriate in this judicial district under 28 U.S.C. § 1391(b) because

the events that give rise to this Complaint occurred in this district.

                                            III.     PARTIES

        4.     Plaintiff Hadley W. is a nine year-old student with disabilities who lives with her

parents in New Braunfels, Texas. She resides within the geographical area served by the Comal

Independent School District (“CISD”).



                                                                                                     1
             Case 5:21-cv-00344 Document 1 Filed 04/06/21 Page 2 of 6




       5.      Defendant CISD is a duly incorporated Independent School District located

largely in Comal County, Texas, although it serves portions of other counties as well. CISD is

the resident school district for Hadley W. and is responsible for providing her with a free

appropriate public education under the Individuals with Disabilities Education Act, 20 U.S.C.

§§ 1400 et seq. (“IDEA”).

                               IV.     STATEMENT OF FACTS

       6.      Hadley W. is a nine year-old secondary school student with disabilities, including

Down Syndrome, ADHD, and speech impairment, residing within the geographical area served

by CISD. She has attended CISD and received special education services from that school

district from 2017 through the present.

       7.      CISD provided instruction to Hadley W. in the general education classroom until

March 2020, recognizing that she received both academic and non-academic benefits in that

environment. Despite the fact that CISD admitted that Hadley had made progress in her

academic goals and was receiving non-academic benefits as well, the CISD Admission, Review,

& Dismissal (“ARD”) Committee nevertheless sought to place her in a more restrictive special

education classroom at a different campus, ostensibly because she was not making sufficient

progress in the general education classroom in the view of the ARD Committee.

       8.      In fact, Hadley W. had mastered many of her academic goals based on the criteria

the CISD ARD Committee had itself previously set. She was making progress on the goals she

had not yet fully mastered. CISD seems to have predicated its placement determinations on a

concern that Hadley was not working at the same level as her typically developing peers.

However, the law does not require that students with disabilities receiving special education




                                                                                                 2
             Case 5:21-cv-00344 Document 1 Filed 04/06/21 Page 3 of 6




services be working at the same level as their typically developing peers to receive instruction in

the general education classroom.

       9.      The CISD ARD Committee admitted that Hadley W. derived benefits from

interacting with her typically developing peers in the general education classroom. In fact,

Hadley requires typically developing peers as models for socialization and communication.

Even in the very March 2020 ARD documentation in which it recommended the change to a

more restrictive placement, the CISD ARD Committee recognized that removal of Hadley from

the general education classroom would cause potential problems for her, including: “[l]ack of

opportunity for appropriate role models[,]” “[l]ack of opportunity for social interaction[,]” and

“[d]iminished access to full range of curriculum[.]” Thus, not only does Hadley derive benefit

from inclusion in the general education classroom, but removal from that classroom to a more

restrictive environment would cause her harm.

       10.     Hadley causes neither an undue burden on her instructors in the general education

classroom nor any sort of disruption to other students in the classroom that could justify removal.

In fact, although Hadley displays some problematic behaviors, the level of those behaviors has

decreased since 2017, such that no such behaviors could warrant removal from the general

education classroom at this point.

       11.     In fact, CISD staff members admitted that the Behavior Intervention Plan

implemented for Hadley was working and was reducing the level of any problematic behaviors.

Consequently, CISD could not justify any change in placement based on the mere fact of such

behaviors.

       12.     CISD further admitted that it needed data in a number of different areas to make

relevant determinations about Hadley’s instruction. It specifically indicated the need for further



                                                                                                     3
              Case 5:21-cv-00344 Document 1 Filed 04/06/21 Page 4 of 6




data concerning Speech/Language, Functional Behavior Assessment, Cognitive/Adaptive,

Achievement, Occupational Therapy, OHI eligibility, and Assistive Technology. Needing data

in all of these areas to obtain a full picture of Hadley’s unique characteristics, circumstances, and

needs, the CISD ARD Committee should not have sought a change in placement to a more

restrictive environment before it obtained this data. As of the date of this filing, it has still not

obtained the requisite data.

        13.     Particularly with respect to speech and Assistive Technology, experts have

indicated that CISD could greatly enhance Hadley’s experience in the general education

classroom with more intensive work on speech and language and related issues. The CISD ARD

Committee thus compounded its errors by forgoing this opportunity and instead unilaterally

seeking to place Hadley in the more restrictive classroom where she would not have typically

developing peers as role models or language models.

        14.     Because of the COVID-19 health crisis, Hadley has not received instruction in an

in-person educational environment since March 2020. It has consequently been a year since the

CISD ARD Committee sought to change her placement and since she has been in a physical

CISD classroom. Experts have indicated that it would be appropriate for CISD to obtain more

data concerning Hadley upon her return to the physical classroom before making drastic

placement changes, such as the change to a more restrictive classroom.

        15.     Plaintiff filed an administrative due process complaint on or about August 31,

2021.

        16.     The parties participated in an administrative due process hearing on January 19-

21, 2021.




                                                                                                        4
              Case 5:21-cv-00344 Document 1 Filed 04/06/21 Page 5 of 6




        17.     The administrative hearing officer presiding over the hearing issued a decision on

March 19, 2021, denying Plaintiff the relief she requested, except that it was ordered that “no

later than 30 school days from the date of this decision, Comal ISD shall conduct and complete

an Assistive Technology Evaluation of Student using all COVID-19 Pandemic health and safety

precautions required by the District” and further requiring subsequent ARD review of the

evaluation.

        18.     As the decision of the administrative hearing officer was erroneous apart from the

order requiring an Assistive Technology Evaluation, Plaintiff files this appeal.

                               FIRST CAUSE OF ACTION (IDEA)

        19.     Plaintiff incorporates by reference paragraphs 1-18 of this Complaint.

        20.     The administrative hearing officer erred in denying Plaintiff the relief she

requested.

        21.     Plaintiff hereby appeals the decision of the administrative hearing officer pursuant

to 20 U.S.C. § 1415(i).

        22.     Plaintiff seeks reversal of the administrative hearing officer’s decision and an

order requiring CISD to continue serving Hadley in the general education classroom. By failing

to continue such a placement, CISD has violated the least restrictive environment provision

articulated in 20 U.S.C. § 1412(a)(5).

        23.     Pursuant to 20 U.S.C. § 1415(i)(3), Plaintiff is entitled to reasonable attorneys’

fees if she prevails in the current litigation.

        24.     Because CISD sought to place Plaintiff in the more restrictive environment

immediately upon receipt of the administrative hearing officer’s decision, despite notification by




                                                                                                     5
             Case 5:21-cv-00344 Document 1 Filed 04/06/21 Page 6 of 6




Plaintiff’s counsel that she intended to appeal, Plaintiff further requests that this Court re-impose

the stay put required by 20 U.S.C § 1415(j).



                                             PRAYER

       WHEREFORE, Plaintiff requests that this Court:

       A.      Reverse the Decision of the administrative hearing officer below, except with

               respect to the Assistive Technology Evaluation, and render judgment in favor of

               Plaintiff with respect to her claim under the IDEA;

       B.      Order the Comal Independent School District to continue to instruct Plaintiff in

               the general education classroom;

       C.      Award Plaintiff reasonable attorneys’ fees and costs for the administrative due

               process proceedings below and the current litigation;

       D.      Re-impose stay put obligations under 20 U.S.C. § 1415(j); and

       E.      Grant such other and further relief as may be just and proper.



DATE: April 6, 2021                                   __/s/ Mark Whitburn____________
                                                      Mark Whitburn
                                                      Tex. Bar No. 24042144
                                                      Sean Pevsner
                                                      Tex. Bar No. 24079130
                                                      Whitburn & Pevsner, PLLC
                                                      2000 E. Lamar Blvd., Suite 600
                                                      Arlington, Texas 76006
                                                      Tel: (817) 653-4547
                                                      Fax: (817) 653-4477




                                                                                                    6
